Case 5:20-mj-00432-DUTY Document 7 Filed 08/24/20 Pagelofi1 Page ID #:54

Submit this form by e-mail to:

Crim{ntakeCourtDocs-LA@cacd.uscourts.gov For Los Angeles and Riverside

criminal duty.

4

 

 

 

 

CrimIntakeCourtDocs-SA@cacd.uscourts.gov For Santa Ana criminal duty.
mM
RS
=>
i>
UNITED STATES DISTRICT COURT a .
CENTRAL DISTRICT OF CALIFORNIA ~ =
- os “7 Fa
CASE NUMBER: Kon = ©.
UNITED STATES OF AMERICA -20-mi SDUTE-
PLAINTIFF 3:20 my 00eL UPI
Vv. Say OF
=O
Donovan Pham NGUYEN REPORT COMMENCING CRIMINAL
ACTION
USMS# DEFENDANT

 

 

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

1. Date and time ofarrest: 08/24/2020 7:10 AM [] PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
any other preliminary proceeding: [] Yes No
3. Defendant is in U.S. Marshals Service lock-up (in this court building): Yes (No

4, Charges under which defendant has been booked:

18 USC 912: False Impersonation of a Federal Officer or Employee

5. Offense charged is a: Felony ((] Minor Offense LJ Petty Offense CL] Other Misdemeanor

 

6. Interpreter Required: No [| Yes Language:

7. Year of Birth: 1986

8. Defendant has retained counsel: No
Phone Number:

 

_} Yes Name:

 

9. Name of Pretrial Services Officer notified: General Pretrial email/DUTY

 

10. Remarks (if any):

11. Name: David Guppenberger (please print)

12. Office Phone Number: (213) 926-6169 13, Agency: DHS/ICE/OPR
DAVID J Digitally signed by DAVID J

14. Signature: GUPPENBERGER ,/Sawe: 2020 0824 12:48:16 -0700 15. Date: 08/24/2020

CR-64 (07/20) REPORT COMMENCING CRIMINAL ACTION
